

EXHIBIT 10.8


NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Nicoletti Onboarding Grant Agreement
A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell Brands
Inc., a Delaware corporation (the “Company”), to the employee named in the
attached Award letter (the “Grantee”) relating to the common stock, par value
$1.00 per share (the “Common Stock”), of the Company, shall be subject to the
following terms and conditions and the provisions of the Newell Rubbermaid Inc.
2013 Incentive Plan, a copy of which is attached hereto and the terms of which
are hereby incorporated by reference.
1.Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this agreement
(the “Agreement”).
2.    Grant of RSUs. The Company hereby grants to the Grantee the Award of RSUs,
as set forth in the Award letter. This Award is comprised of the number of
“Performance-Based RSUs” set forth in the Award letter. An “RSU” is a restricted
stock unit representing the right, subject to the terms and conditions of the
Plan and this Agreement, to receive a distribution of a share of Common Stock
for each RSU as described in Section 6 of this Agreement.
3.    RSU Account. The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee.
4.    Dividend Equivalents.
Upon the payment of any dividend on Common Stock occurring during the period
preceding the earlier of the date of settlement of the Grantee’s Award as
described in Section 6 or the date the Grantee’s Award is forfeited as described
in Section 5, the Company shall credit the Grantee’s RSU Account with an amount
equal in value to the dividends that the Grantee would have received had the
Grantee been the actual owner of the number of shares of Common Stock
represented by the Performance-Based RSUs in the Grantee’s RSU Account on that
date. Such amounts shall be paid to the Grantee in cash at the time and to the
extent the related Performance-Based RSUs vest and are settled. Any such
dividend equivalents credited to the Grantee’s RSU Account, relating to
Performance-Based RSUs that are forfeited, shall also be forfeited.
5.    Vesting.
(a)    Except as described in Sections 5(b), the Grantee shall become vested in
his Award of Performance-Based RSUs ratably in one-half increments on the first
and second anniversaries of the Award Date if he remains in continuous
employment with the Company or an affiliate, and the following Performance Goal
is satisfied:
•
Company’s achievement of at least $100 million of aggregate cost/expense
reductions resulting from Project Renewal and the integration of Jarden
Corporation operations and personnel into the Company during the period
commencing April 15, 2016 and concluding April 30, 2017.

For avoidance of doubt, any portion of the Award for which the Performance Goal
is not met shall be forfeited to the Company.


1



--------------------------------------------------------------------------------




(b)    If the Grantee’s employment with the Company and all affiliates
terminates prior to the applicable vesting date due to death or disability, the
unvested portion of the Awards shall become vested on such date. For this
purpose “disability” means (as determined by the Committee in its sole
discretion) the inability of the Grantee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or disability or which has lasted or can be
expected to last for a continuous period of not less than 12 months.
(c)    If the Grantee’s employment with the Company and all affiliates
terminates prior to satisfying the applicable vesting conditions set forth in
the applicable table in Section 5(a) above for any reason other than death or
disability, the unvested portion of each Award shall be forfeited to the
Company.
(d)    The provisions of Section 12.1(b) of the Plan shall apply to the
Grantee’s Award of Performance-Based RSUs in the event of a Change in Control,
and Plan Section 12.1(a) shall be inapplicable to such Award of
Performance-Based RSUs. For the avoidance of doubt, Performance-Based RSUs
following a Change in Control shall be treated in the same manner as Time-Based
RSUs following a Change in Control (e.g., the value of an unvested
Performance-Based RSU shall equal the value of an unvested Time-Based RSU, and
any unvested Performance-Based RSU shall either be replaced by a time-based
equity award or become immediately vested).
The foregoing provisions of this Section 5 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Grantee and the Company, and the provisions in such
employment security agreement or severance agreement concerning vesting of an
Award shall supersede any inconsistent or contrary provision of this Section 5.
6.    Settlement of Award. Except as otherwise provided in Section 12 hereof, if
the Grantee becomes vested in his Awards, or any portion thereof, in accordance
with Section 5, the Company shall distribute to him, or his personal
representative, beneficiary or estate, as applicable, a number of shares of
Common Stock equal to the number of RSUs subject to the Award then becoming
vested. Such shares shall be delivered within 30 days following the date of
vesting.
7.    Withholding Taxes. The Company shall withhold from any distribution made
to the Grantee in cash an amount sufficient to satisfy all minimum Federal,
state and local withholding tax requirements. In the case of a distribution made
in shares of Common Stock, the Grantee shall pay to the Company an amount
sufficient to satisfy all minimum Federal, state and local withholding tax
requirements prior to the delivery of any shares. Payment of such taxes may be
made at the Grantee’s election by one or more of the following methods: (i) in
cash, (ii) in cash received from a broker-dealer to whom the Grantee has
submitted irrevocable instructions to deliver the amount of withholding tax to
the Company from the proceeds of the sale of shares subject to the Award, (iii)
by directing the Company to withhold a number of shares otherwise issuable
pursuant to the Award with a Fair Market Value equal to the tax required to be
withheld, (iv) by delivery to the Company of other Common Stock owned by the
Grantee that is acceptable to the Company, valued at its Fair Market Value on
the date of payment, or (v) by certifying to ownership by attestation of such
previously owned Common Stock.
8.    Rights as Stockholder. The Grantee shall not be entitled to any of the
rights of a stockholder of the Company with respect to the Award, including the
right to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.
9.    Share Delivery. Delivery of any shares in connection with settlement of
the Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s


2



--------------------------------------------------------------------------------




transfer agent, or upon written request from the Grantee (or his personal
representative, beneficiary or estate, as the case may be), in certificates in
the name of the Grantee (or his personal representative, beneficiary or estate).
10.    Award Not Transferable. The Award may not be transferred other than by
will or the applicable laws of descent or distribution or pursuant to a
qualified domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.
11.    Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt. In the event of any conflict between the terms of such regulations and
this Award Agreement, the terms of this Award Agreement shall control.
12.    Section 409A Compliance. To the extent that the Grantee's right to
receive payment of the RSUs and dividend equivalents constitutes a "deferral of
compensation" within the meaning of Section 409A of the Code, then
notwithstanding anything contained in the Plan to the contrary, the timing of
payment (but not the vesting and nonforfeitability) of shares of Common Stock
and cash otherwise deliverable hereunder shall be subject to the following
rules:
(a)    The shares of Common Stock underlying the vested Performance-Based RSUs
and the related dividend equivalents shall be delivered to the Grantee, or his
personal representative, beneficiary or estate, as applicable, within 30 days
following the earlier of (i) the Grantee’s death; (ii) the Grantee’s disability
(as defined under Section 409A of the Code); (iii) the Grantee’s "separation
from service" within the meaning of Section 409A of the Code, subject to Section
12(b); or (iv) the occurrence of a Change in Control that also constitutes a
“change in the ownership,” a “change in the effective control” or a “change in
the ownership of a substantial portion of the assets” of the Company with the
meaning of Section 409A of the Code; or (iv) the third anniversary of the Award
Date.
(b)    Notwithstanding Section 12(a), if any RSUs and related dividend
equivalents become payable as a result of the Grantee's termination of
employment (other than as a result of death) which constitutes a separation from
service and the Grantee is a "specified employee," as determined under the
Company's policy for determining specified employees on the date of such
separation from service, then the shares of Common Stock underlying the vested
RSUs and related dividends shall be delivered to the Grantee, or his personal
representative, beneficiary or estate, as applicable, within 30 days after the
first business day that is more than six months after the date of his or her
separation from service (or, if the Grantee dies during such six-month period,
within 30 days after the Grantee's death).
(c)    In the event that any taxes described in Section 7 of this Agreement are
due prior to the distribution of shares of Common Stock underlying the RSUs,
then the Grantee shall be required to satisfy the tax obligation by using any
method set forth in Section 7.
13.    Data Privacy Consent. The Grantee hereby consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this document by the Company and its subsidiaries for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. The Grantee understands that the Company and its subsidiaries hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares


3



--------------------------------------------------------------------------------




of stock or directorships held in the Company, details of all options or any
other entitlement to shares of stock or stock units awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Grantee’s favor for
the purpose of implementing, managing and administering the Plan (“Data”). The
Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Grantee’s country. The Grantee understands that he may request a list with
the names and addresses of any potential recipients of the Data by contacting
the local human resources representative. The Grantee authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data, as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares or other award acquired under the Plan. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan. The Grantee understands that he
may, at any time, view Data, request additional information about the storage
and processing of the Data, require any necessary amendments to the Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
the local human resources representative in writing. The Grantee understands
that refusing or withdrawing consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of refusing to
consent or withdrawing consent, the Grantee understands that he may contact his
or her local human resources representative.
14.    Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that she shall have the right at any time to request
that the Company deliver written copies of any and all materials referred to
above at no charge. The Grantee hereby consents to any and all procedures the
Company has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the Company may elect to
deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature. The
Grantee consents and agrees that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the Plan.
15.    Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.
NEWELL BRANDS INC.
[brtsignaturea02.gif]
Bradford R. Turner
Chief Legal Counsel and Corporate Secretary




4

